Citation Nr: 0608103	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 
2001, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  At present, the case is 
before the Board for appellate review.

A video conference hearing was held in April 2005, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC.  A transcript of the hearing is of record.  During the 
hearing, the veteran's representative requested that the 
record be kept open for an additional 60 days in order to 
submit additional medical evidence.  

In this respect, in July 2004, the RO received additional 
evidence prior to certifying the appeal, but without 
considering this additional evidence and issuing a 
supplemental statement of the case (SSOC).  In addition, in 
June 2005, the veteran submitted evidence directly to the 
Board in relation to the severity of his PTSD.  However, the 
evidence was submitted without the proper waiver of AOJ 
consideration.  As such, the Board finds that the RO should 
issue an SSOC discussing the above evidence as required under 
38 C.F.R. §§ 19.37(a), 20.1304 (2005).  Therefore, as the 
noted evidence is relevant to the issue of an increased 
initial rating for PTSD, and as additional development is 
required prior to appellate adjudication of this issue, the 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the veteran's claim for an earlier effective 
date has been obtained.

2.  On January 23, 1995, the veteran filed a claim for 
service connection for PTSD.

3.  A VA clinical evaluation report dated May 16, 1995, noted 
the first firm diagnosis of post traumatic stress syndrome.


CONCLUSION OF LAW

The criteria for an effective date of May 16, 1995, but not 
earlier, for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that as the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD is an issue that will be 
adjudicated as a matter of law and not fact, it is therefore 
arguably not subject to the notice and/or development 
requirements of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001), for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim). However, despite 
the above-noted observation, the veteran has nevertheless 
been notified, by means of the discussion in the July 2004 
statement of the case, of the applicable law and the reasons 
for the denial of an earlier effective date for the grant of 
service connection for PTSD.

The Board also notes that VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  In this case VA has 
obtained the veteran's service medical records and the VA and 
private treatment records identified by the veteran. The 
Board notes that recent statements submitted by the veteran 
and his representative appear to refer to "January 1994 VA 
records;" however, the Board believes that the evidence of 
record clearly shows that these are typographical errors.  In 
the July 2004 notice of disagreement (NOD), the veteran's 
representative references to statements from the May 2002 
brief that the veteran had been consistently diagnosed with 
PTSD since his initial evaluation by the VA PTSD clinical 
team (PCT) in January 1994.  This is clearly a typographical 
error and/or misstatement by the veteran's representative.  
The Board points out that, in the veteran's representative's 
May 2002 brief, he correctly stated that "VA medical records 
obtained in connection with the veteran's claims show that in 
December 1994, he was referred to the VA PTSD Clinical Team 
(PCT)." (page 3, May 2002 Brief).  Furthermore, the VA 
medical records associated with the claims file and 
referenced by the veteran's representative in the May 2002 
brief correspond precisely to this time period.  Moreover, a 
March 1997 VA examination report shows the veteran reported 
at this time that he had no history of psychiatric 
hospitalization or treatment prior to December 1994, when he 
was seen at VA.  And, during the October 1997 hearing before 
RO personnel, the RO hearing officer discussed that at the 
time of the prior evaluation by a board of three 
psychiatrists the veteran had knowledge about outpatient 
treatment records in the folder, which were dated from 
December 1994, when the veteran apparently started treatment, 
because that was when the veteran was referred for "CCT" 
evaluation.  Neither the veteran nor his representative 
disagreed with this time frame of VA treatment and/or 
evaluation for PTSD.

Lastly, the veteran and his representative have had numerous 
opportunities to identify any VA medical records not 
associated with the claims file within their many 
correspondences with the RO as well as the Board hearings 
conducted in June 2000, October 2002, and April 2005.   The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.  As such, 
the Board finds that VA records pertaining to PTSD from 
January 1994 do not exist and that the veteran and his 
representative misstated the correct December 1994 date in 
which the veteran was actually first seen by the VA for 
complaints of nightmares and anxiety.  Thus a remand for 
additional VA records based upon a misstated date of 
"January 1994" would be futile as they do not exist.  

In light of the favorable decision regarding an earlier 
effective date for the grant of service connection for PTSD, 
the Board finds that remand for further notice and/or 
development under the VCAA is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.


Factual Background

A December 1994 VA consultation sheet reflects that the 
veteran stated he was a Vietnam Veteran who experienced 
combat traumatic experiences.  He had been working as a 
policeman and wanted to stay in his job, but he was 
experiencing difficulties with nightmares and anxiety.  He 
was started on Paxil and referred for a PCT evaluation.  
However, there is no evidence showing the veteran was 
actually diagnosed with PTSD at this time.  

In January 1995, the veteran submitted a claim of entitlement 
for service connection for PTSD.

On May 16, 1995, the veteran underwent a PCT evaluation by a 
VA psychologist.  He was diagnosed with sleep disorder and 
post traumatic stress syndrome.  The appellant was admitted 
to the VA PCT program.

In a May 1995 rating decision, the RO denied service 
connection because service medical records showed no findings 
for PTSD and the veteran did not respond to a letter 
requesting information as to his alleged stressors.  

In June 1995, the veteran began seeing a VA psychiatrist who 
assessed him with PTSD.  Ongoing records through March 1997 
reflect diagnoses of PTSD.

In March 1997, the veteran underwent a VA board examination.  
The veteran provided that he was a second lieutenant with the 
Puerto Rico police department.  Prior to his military 
service, he did not have any psychiatric problems.  He served 
a year in Vietnam as a light weapons infantryman.  He 
remembered some soldiers died after playing with a grenade.  
The veteran provided that he had no history of psychiatric 
hospitalization or psychiatric treatment prior to December 
1994, when he was seen at this VA hospital.  The veteran 
complained of difficulty sleeping due to nightmares related 
to his experiences in Vietnam.  He stated that his wife told 
him that he awoke screaming.  He reported times that he felt 
very down and had to leave his office.  The examiner 
diagnosed sleep disorder with a GAF of 90.

During an October 1997 hearing before RO personal, the 
veteran testified that he was receiving treatment at the VA 
PTSD clinic, with Dr. Suria, and that he had not received any 
prior psychiatric treatment.  The RO hearing officer 
discussed that at the time of the prior evaluation by a board 
of three psychiatrists the veteran had knowledge about 
outpatient treatment records in the folder, they were from 
December 1994, when the veteran apparently started treatment, 
because that was when the veteran was referred for "CCT" 
evaluation.  Neither the veteran nor his representative 
disagreed with this time frame of VA treatment and/or 
evaluation for PTSD.

VA outpatient records dated March 1997 to April 1998 reflect 
diagnoses of PTSD.

A June 1999 VA Board examination report reflects that the 
examiners reviewed the claims file and the veteran's medical 
records.  The VA psychiatrists stated that the evidence did 
not confirm the allegations that the veteran made in terms of 
his behavior.  They stated that it was worthwhile to mention 
that the veteran was admitted to the PCT program with an 
assessment of a sleep disorder and post traumatic symptoms.  
The VA psychiatrists opined that the veteran had never 
presented or fulfilled diagnostic criteria for diagnosis of 
PTSD.  The diagnoses were Axis I: sleep terror disorder by 
history; Axis II; personality disorder, with borderline and 
some anti-social features with a GAF of 70.  

A June 2000 VA progress medical record noted that the veteran 
had worked for the police department for 30 years and had 
been having multiple problems performing his duties due to 
his PTSD.  The doctor had advised him about retirement and to 
be very careful with his firearms.  

A July 2000 Board decision denied service connection for PTSD 
as not well-grounded as there was a lack of a valid diagnosis 
of PTSD.  Within the decision, the Board notes that post 
service medical records were negative for any psychiatric 
treatment until December 1994 when the veteran was seen at a 
VA facility complaining of difficulty with nightmares and 
anxiety.

In a January 2001 VA progress medical record, the VA 
physician indicated that the veteran had been admitted into 
the PTSD program since May 16, 1995 with symptoms that 
clearly supported a diagnosis of PTSD.  The doctor who wrote 
the record noted that he as well as others agreed, as 
evidenced by the veteran's medical records, that the veteran 
clearly had a diagnosis of PTSD.

In a May 2002 brief, the veteran's representative contended 
that the medical evidence shows that the veteran had been 
consistently diagnosed with PTSD since his initial evaluation 
by the VA PTSD Clinical Team (PCT) in December 1994.  These 
PCT reports record the veteran's thirty-one outpatient visits 
from June 1995 to June 2000.  

An August 2002 VA outpatient record reflects a diagnosis of 
Axis I:  PTSD; Axis IV: deterioration of his condition with a 
GAF of 55.  The doctor noted that the veteran had to quit his 
job because he could not concentrate well and had low 
tolerance to deal with others.  In his opinion, the veteran 
was not able to work nor to get involved in gainful 
activities.  

As set forth above, in a July 2003 rating decision, the RO 
assigned an effective date of January 23, 2001, for the award 
of service connection for PTSD.  The RO stated that the 
January 2001 VA clinical record first provided characteristic 
symptoms of a reliable diagnosis of PTSD, required for 
service connected benefits.  The Board notes that this date 
(January 23, 2001), referenced to in the Board's June 2003 
decision, merely corresponds to the date of a VA clinical 
record that the Board found more probative in its decision to 
grant service connection for PTSD.  

In his July 2003 Notice of Disagreement, the veteran asserts 
that the award for service connection should have been 
effective from January 16, 1995-the date upon which his claim 
of service connection for PTSD was filed.  

In July 2004, a statement of the case was furnished to the 
veteran after the entire record was reviewed by a decision 
review officer (DRO).  The DRO found that the June 1999 VA 
Psychiatric Board report diagnosed the veteran with sleep 
terror and personality disorder and that there was no 
reliable diagnosis of PTSD required for service connected 
benefits until January 23, 2001.  

Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 
3.400(a) (2005).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  If a claim is not 
received within one year after discharge or release, a 
subsequent compensation award shall be effective from the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2005).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C. F. R. § 
3.304(f) (2005)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran contends that he is entitled to an effective date 
earlier than January 2001 for the grant of service connection 
for PTSD.   He states that he should be awarded benefits 
effective January 1995, the date he first filed his claim for 
service connection for PTSD.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (emphasis added).  The Board finds that the 
veteran is correct in his argument that a diagnosis of "PTSD 
existed since at least 1995 when he was admitted to the PTSD 
clinic," per the September 2004 VA form 9 (Appeal to Board 
of Veterans' Appeals).  In this respect, the Board notes 
that, on May 16, 1995, the veteran underwent PCT evaluation, 
was diagnosed with post traumatic stress syndrome (PTSS), was 
admitted to the VA PTSD program and assigned a treating 
physician.   In opposition to this finding, a board of VA 
examiners in June 1999 disagreed with the PTSS diagnosis in 
that the veteran never fulfilled the diagnostic criteria for 
a diagnosis of PTSD.   However, a January 2001 VA medical 
record relates May 16, 1995, to the time of a diagnosis of 
PTSD.  With all reasonable doubt resolved in favor of the 
veteran as to the date of actual diagnosis, the Board 
concludes that the evidence is in a state of relative 
equipoise.  Therefore, the Board concludes that an effective 
date of May 16, 1995, is warranted for the grant of service 
connection for PTSD.   See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds than an effective date earlier than May 16, 
1995, the date PTSD is accepted as originally diagnosed, is 
not warranted.  38 C.F.R. § 3.400 (2005).  The Board observes 
that the veteran's symptoms, now attributed to PTSD, were 
present in December 1994, before the January 1995 claim.  
Nonetheless, as noted above, service connection for PTSD 
requires a specific diagnosis of PTSD.  38 C. F. R. § 
3.304(f) (2005).   As previously noted, the Board finds that 
the veteran was first diagnosed with PTSS in May 16, 1995 and 
a January 2001 VA medical record also relates May 16, 1995, 
as the date when PTSD was diagnosable based on the veteran's 
symptoms.  Accordingly, the Board finds that May 16, 1995, 
the date the veteran was diagnosed with PTSS, is the earliest 
date on which entitlement arose and is the correct effective 
date for service connection since it is later than the date 
of the claim.  38 C.F.R. § 3.400 (2005).



ORDER

An effective date of May 16, 1995, is awarded for the grant 
of service connection for PTSD.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Since the issuance of the statement of the case in July 2004, 
additional pertinent evidence has been associated with the 
veteran's claims folder.  The additional information includes 
VA medical records dated in April 2004 and received in July 
2004.  The record does not indicate that the RO considered 
this additional evidence, or issued a supplemental statement 
of the case (SSOC) discussing it.  Such action is required by 
38 C.F.R. § 19.37 (2005).  Additionally, in June 2005, 
evidence submitted directly to the Board included June 2005 
VA medical records and additional statements by the veteran's 
representative on behalf of the veteran regarding a higher 
rating for PTSD.  The veteran has not submitted a written 
waiver of his right to have the evidence reviewed by the RO 
pursuant to 38 C.F.R. § 20.1304 (2005).

The Board notes that the veteran is in disagreement with the 
initial rating of 10 percent that was assigned for PTSD. This 
issue must be considered under the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).

Since more than five years have passed since the veteran last 
underwent a VA examination with regard to PTSD, it is likely 
that those findings are not longer an accurate reflection of 
the level of impairment due to his disability. To assist the 
veteran in obtaining evidence to support his claim, he should 
be afforded another examination.

The evidence also indicates continuing treatment of the 
veteran for PTSD at the San Juan, Puerto Rico VA Medical 
Center (VAMC). The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO should obtain and 
associate with the claims file all outstanding psychiatric 
treatment records for PTSD from the San Juan VAMC from May 
1995 to the present time, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

In addition, there has been a change in the rating criteria 
that must be considered in rating the service-connected PTSD 
during the period since May 16, 1995.   The 10 percent rating 
for the period since January 23, 2001, was assigned under 
provisions of Diagnostic Code 9411 of the VA rating schedule 
that went into effect on November 7, 1996.  See 38 C.F.R. § 
4.130 (2005).  Before November 7, 1996, the rating criteria 
for PTSD were found at 38 C.F.R. § 4.132, Code 9411.  The 
regulatory revisions represented a substantial change in the 
rating criteria.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).

The RO has not had an opportunity to review the PTSD rating 
for the period between May 16, 1995, and November 7, 1996, 
under the old criteria.  To accord the veteran due process of 
law, the appeal must be remanded in order for veteran to be 
given notice of the provisions of the prior version of the 
criteria and to be accorded an opportunity to present 
additional evidence and/or argument in light thereof.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claim must 
then be readjudicated.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA. In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations. The VCAA notice should 
pertain to the veteran's claims for a 
higher initial rating for a PTSD.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005). 
 
2.  The RO should obtain from the San 
Juan VAMCs copies of all records of 
treatment for and/or evaluation of the 
veteran for PTSD from May 1995 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Upon completion of the development 
described above, the veteran should be 
scheduled for a VA psychiatric 
examination by an examiner to ascertain 
the nature and severity of his PTSD.  All 
tests and studies needed to make this 
determination should be ordered.  The 
claims folder must be provided to and 
reviewed by the psychiatrist and should 
be noted in the report.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations. The doctor should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the impact of the veteran's PTSD on 
his ability to obtain and retain 
substantially gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  Thereafter, the RO should then re- 
adjudicate the claim for an increased 
initial rating for PTSD, to include 
consideration of all evidence received 
since the July 2004 statement of the 
case, as well as both the old and new 
criteria for mental disorders effective 
prior to and as of November 7, 1996.  In 
addition, the RO should readjudicate the 
claim, with consideration of the 
potential for "staged" ratings, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this 
remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2005) failure 
to cooperate by attending the requested VA 
examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


